UNPUBLISHED ORDER
                             Not to be cited per Circuit Rule 53



                   United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604
                             Argued November 14, 2006
                             Decided November 17, 2006


                                         Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 05-4452                                              Appeal from the United
                                                         States District Court for the
CLIFFORD I. OSUJI,                                       Northern District of Illinois,
     Plaintiff-Appellant,                                Eastern Division.
              v.
                                                         No. 02 C 4199
CITY OF CHICAGO, ILLINOIS,                               Blanche M. Manning,
      Defendant-Appellee.                                Judge.


                                         Order

   Clifford Osuji was employed for about nine months as an operations research
analyst in Chicago’s Police Department. He accused the City of race and national
origin discrimination; a jury rendered a verdict in the City’s favor on these issues.
Osuji also contended that the City had retaliated against him for attempting to pro-
tect his right to be free of discrimination. On that subject the district court granted
summary judgment in the City’s favor before trial. Osuji’s appeal is limited to his
retaliation theory.

    According to Osuji, the City retaliated in two ways: first by denying his repeated
requests for a higher salary after he became eligible for a raise (once he had com-
pleted six months’ service), and second by firing him in March 2000. These are the
same decisions that the jury found to have been made without regard to Osuji’s race
(black) or national origin (Nigeria). The district judge rightly concluded that the
employer’s decisions could not possibly have been retaliatory.
No. 05-4452                                                                     Page 2


   Osuji did not file a written complaint about discrimination until March 20, 2000,
three days after Barbara McDonald (the only person accused of discrimination or
retaliation) told Osuji that she was going to have him fired for persistent poor per-
formance. Osuji insists on this appeal that the existence of documents dated before
March 20 and starting the bureaucratic process that led to his discharge does not
prove that these documents were prepared before he made a charge of discrimina-
tion; perhaps they were prepared later and backdated. True enough; maybe they
were backdated. But a plaintiff bears the burden of persuasion, and Osuji did not
produce any evidence that any document had been backdated.

   That leaves Osuji’s argument that in October 1999 he complained orally to
Deborah Pascua and that McDonald did him in after getting wind of this complaint.
One problem with this contention, the district judge concluded, is that Osuji did not
complain to Pascua about race or national-origin discrimination. Another is that the
record would not permit a reasonable trier of fact to determine that McDonald ever
learned about the conversation. (Pascua works in the City’s Office of Legal Affairs,
outside McDonald’s statistical-analysis group in the Police Department.) The first of
these suffices to support summary judgment, so we need not consider the second.

   Osuji testified by deposition that in October 1999 (and some later occasions) he
complained to Pascua about “McDonald’s treatment” of him—but even by his own
accounts at the deposition these complaints did not accuse McDonald of discrimina-
tion. Instead Osuji told Pascua that he lacked adequate support staff and that co-
workers had been rude and unprofessional. Complaints of this kind have nothing to
do with race or national origin and thus are outside the scope of Title VII. See, e.g.,
Gleason v. Mesirow Financial, Inc., 118 F.3d 1134, 1147 (7th Cir. 1997). For her
part, Pascua testified by deposition that she could not remember any complaint
about discrimination (as opposed to other workplace grievances) that Osuji made to
her. The admissible evidence in the record therefore would not allow a jury to find
in Osuji’s favor.

   Osuji’s other arguments have been considered but do not require discussion.

                                                                             AFFIRMED